EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Group II (Figures 12-22) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on January 14, 2021.
In view of the fact that this application is in condition for allowance except for the presence of Group II (figures 12-22) which is directed to a design or designs nonelected without traverse in the reply filed on January 14, 2021, and without the right to petition such Group(s) have been cancelled.
Specification
In view of the fact of the election of group I, the description of figure 1 has been amended to read:
– FIG. 1 is a top plan view of the putter head claimed herein; --
For preferred form, the statement used to describe the broken lines on the drawing has been amended to read:
-- The broken lines shown on the drawings form no part of the claimed design. --

Conclusion
The claimed design is patentable over the references cited.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL SIEGEL whose telephone number is (571)272-2626.  The examiner can normally be reached on M-TH; 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITCHELL I. SIEGEL/Primary Examiner, Art Unit 2912